Title: Board of Visitors, University of Virginia, 22 July 1828
From: Board of Visitors, University of Virginia
To: 


                        
                            
                                
                            
                            
                                
                                    
                                
                                
                            
                        
                        
                        Tuesday, July 22. The Board met, present the Same as yesterday.
                        Resolved That if Dr Patterson should decline the appointment of Professor of Natural Philosophy, the Rector
                            shall be authorised to offer it to William Ritchie, rector of the Academy of Tain in Scotland; that in making this offer,
                            he be required not to annex the duties of the Observatory, and the compensation provided therefor, unless that be
                            necessary to induce an acceptance of the appointment.
                        Resolved That the Proctor, under the control of the executive committee, erect Such building, for the
                            accommodation of Servants, in the tenement occupied by Doct. Dunglison, as may be deemed Suitable; the cost whereof shall
                            not exceed $150—and that a Sum not exceeding $150 be applied; under the direction of the Executive committee, to provide
                            accommodation for Servants in the tenement occupied by Doct. Emmet.
                        Resolved That a manuscript volume containing reports of cases of the Old General Court, this day delivered to
                            the Board by Nicholas P. Trist, pursuant to the request of the author, as explained in Mr Trist’s letter of this date, be
                            deposited in the Library of the University, to be there preserved, subject, however, to any claim which may be preferred
                            thereto by the executor of Mr Jefferson.
                        Resolved That if the Executor of Mr Jefferson have no claim thereto, Mr Trist shall be at liberty to
                            take a copy of this volume and publish it, for the purposes in his letter mentioned.
                        
                            
                                
                            
                        
                    